Citation Nr: 1229756	
Decision Date: 08/28/12    Archive Date: 09/05/12

DOCKET NO.  10-24 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel

INTRODUCTION

The Veteran had active duty for training from May to November 1958.  He also served on active duty from November 1961 to August 1962.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied the benefit sought on appeal.

The Veteran testified at a hearing before the undersigned Acting Veterans Law Judge in May 2011.  A transcript of that hearing is of record.

In July 2011, the Board remanded the issue on appeal to the RO via the Appeals Management Center (AMC) in Washington, D.C., for further development, including especially scheduling the Veteran for a VA examination to determine whether his service-connected disabilities, alone, precluded him from securing or following a substantially gainful occupation.  However, for the reasons set forth below, the Board finds that another remand is necessary in order to obtain an adequate medical opinion with respect to the Veteran's employability.  

In August 2012, the Veteran submitted additional evidence (August 2012 letter by Dr. J.W.) unaccompanied by a waiver.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

This appeal is again REMANDED to the RO via AMC, in Washington, D.C.  VA will notify the Veteran if further action is required on his part.





REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the further delay, it is necessary to pursue additional development to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Board's prior July 2011 remand focused, inter alia, on providing the Veteran with an appropriate VA examination to determine whether his service-connected disabilities, alone, precluded him from securing or following a substantially gainful occupation.  

He was afforded the requested VA examination in October 2011.  The examiner opined that the Veteran's sinusitis would not pose any functional limitations to employment.  She did indicate however, that his back condition would limit those occupational activities that would require prolonged standing for more than five minutes, prolonged walking for more than five minutes, and sitting for more than one hour.  She noted that the Veteran would additionally be limited in bending, stooping, squatting, and climbing.  The examiner then indicated that she would be unable to provide an opinion as to whether the Veteran's service-connected disabilities prevent him from securing or following a substantially gainful occupation without resorting to mere speculation.  The examiner explained that the reason for this was that substantially gainful employment was a legal term and required knowledge of current substantial gainful activity (SGA) levels, which are legally defined levels.  She indicated that without knowing SGA levels, she would be unable to opine about his ability to perform SGA.  She further indicated that in addition to knowing the Veteran's noted physical limitations, a vocational analysis would also be needed.  

Where the October 2011 VA examiner noted that she was unable to provide an opinion with respect to the Veteran's employability without knowledge of legally defined SGA levels, the Board has determined that the examiner has not appropriately responded to the questions posed in the July 2011 remand directives.  Notably, SGA levels are defined by the Social Security Administration (SSA) to determine whether an individual's work activity would render a finding that the individual was not disabled per SSA laws and regulations.  VA is a separate entity from SSA and has its own regulations on unemployability due to disability.  

The Board notes that an examiner's conclusion that a requested opinion is not possible without resort to speculation is a medical conclusion just as much as a firm diagnosis or a conclusive opinion, and before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, it must be clear that the procurable and assembled data was fully considered and the examiner must explain the basis for such an opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  Namely, such a conclusion "should reflect the limitations of knowledge in the medical community at large and not those of a particular examiner."  Id.  Here, the examiner relied on an incorrect premise, that she must know current SGA levels in order to provide an opinion regarding the Veteran's employability, in concluding that she could not provide the opinion without resort to speculation.  Thus, she has reportedly based her inability to provide the requested opinion on her own perceived lack of knowledge of a legally defined SGA level that is irrelevant to the Veteran's case.  Accordingly, the Board finds it necessary to obtain another opinion that addresses the question of whether the Veteran's service connected disabilities render him unemployable.  

In addition, the Board further observes that a VA staff physician provided a letter dated in June 2011 indicating that the Veteran's sleep apnea, sinusitis, pulmonary fibrosis, cardiac condition, and diabetes mellitus, together with other conditions, make him unemployable.  This opinion combined the effects of service connected disability and nonservice connected disability on the Veteran's employability.  In an August 2012 letter, Dr. J.W. opined that the Veteran's service connected sinusitis "more likely than not, either causes or aggravates" his nonservice connected pulmonary fibrosis and sleep apnea.  According to a May 2011 report from Dr. D.S., the Veteran is oxygen dependent due to pulmonary fibrosis.  This evidence directly impacts the question of whether the Veteran is unemployable due to service connected disability.  


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Consider the new August 2012 letter by Dr. J.W. in conjunction with the June 2011 letter by a VA staff physician and the May 2011 report from Dr. D.S.

2.  Arrange for the claims file and a complete copy of this REMAND to be reviewed by an appropriate examiner for an opinion on whether the Veteran is unemployable due to service connected disabilities.  The VA examination report should indicate that such review was accomplished.  

The examiner should specifically provide an opinion as to whether the Veteran's service-connected disabilities (i.e., degenerative disc disease of the lumbar spine, L2-4, with spondylosis; maxillary sinusitis with chronic rhinitis and early nasal polypoid degeneration; left leg shortening; and any other disability determined to be secondary to service connected disability (e.g., pulmonary fibrosis, sleep apnea) render him unable to secure or follow a substantially gainful occupation.  Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by nonservice-connected disabilities are not to be considered.

There should be no basis for the examiner to opine that s/he cannot resolve whether the Veteran's service-connected disabilities render him unable to secure or follow substantially gainful application without resort to mere speculation on account of the absence of SGA levels defined by the SSA as this does not pertain to the VA question posed.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3.  Thereafter, review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the VA examination report to ensure that it is responsive to and in compliance with the directives of this remand, and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  Finally, readjudicate the Veteran's claim on appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case, and after they have had an adequate opportunity to respond, return this issue to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

							(CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


